UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02527 DWS Money Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 7/31/2011 ITEM 1. REPORT TO STOCKHOLDERS JULY 31, 2011 Annual Report to Shareholders DWS Money Market Prime Series Contents 4 Portfolio Management Review 8 Information About Your Fund's Expenses 10 Portfolio Summary 11 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 26 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Tax Information 36 Summary of Management Fee Evaluation by Independent Fee Consultant 40 Summary of Administrative Fee Evaluation by Independent Fee Consultant 41 Board Members and Officers 45 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview Over the fund's most recent 12-month period ending July 31, 2011, the money market yield curve gradually steepened as longer-term rates rose in response to slightly improved economic data and shorter maturities declined significantly based on a number of market influences.1 These included continuing strong demand and shrinking supply in the money market area; the removal (or unwind) of $200 billion in two-month Treasury bills from the market in anticipation of Congress raising the US debt ceiling; a new FDIC fee assessment that has in effect removed some of the incentive for certain large banks to create supply in the money market area; and lastly, the fact that the federal funds rate remains "on hold," keeping short-term rates lower overall. By the second quarter of 2011, the money markets were responding to "risk on/risk off" dynamics for global financial markets (flight to perceived safety of certain investments), with short-term rates rising or falling slightly in response to the current state of the European sovereign debt crisis and the political standoff in the United States related to the raising of the US debt ceiling. The protracted and tense standoff in June and July regarding the debt ceiling raised fears of an impending US government default and/or a credit quality downgrade, prompting a wide range of investors, including money market funds, to build up their cash positions.2 The extreme difficulties that Congress encountered in coming to agreement (on top of the long-term fiscal challenges faced by US policy makers) and the prospect of a continued sharp political divide made up a large part of the rationale cited by Standard & Poor's in deciding to downgrade US debt from AAA to AA+ after the close of the fund's fiscal year. Positive Contributors to Fund Performance We were able to maintain a competitive yield for the fund during the period. (All performance is historical and does not guarantee future results. Yields fluctuate and are not guaranteed.) With yields trending lower through most of the period, we continued to hold a large percentage of portfolio assets in short maturity instruments for yield, high quality and liquidity purposes. We also maintained a conservative average maturity, with fund assets broadly diversified among a number of different sectors, including banks, corporate issues, US government securities and sovereign debt. In addition, we focused on more favorable geographical areas for money market investment, such as Canada, Australia and the Nordic region. Lastly, we built up a large cash position within the fund to solidify its liquidity structure. Because we believe that money market yields could move up eventually with increased Treasury supply, we permitted the fund's average maturity to shorten toward the end of the period ending July 31, 2011, and will consider taking advantage of higher rates in the future, if and when conditions permit. Negative Contributors to Fund Performance The types of securities that we were investing in tended to have lower yields than issues carrying more risk. We preferred to be cautious during a time of market uncertainty. In the end this cost the fund some yield, but we believe that this represented a prudent approach to preserving principal. Outlook and Positioning With an interim agreement reached on raising the US debt ceiling, significant short-term Treasury supply could eventually return to the market and remove some downward pressure on money market rates that carry the shortest maturities. In general, however, we continue to foresee an artificially low interest rate environment because of declining money market supply, weaker economic reports in the United States and across the globe, the Fed's recent commitment to keep short-term rates essentially at zero through mid-2013, a large number of money market issues maturing with principal needing to be reinvested, and continued strong demand from investors seeking principal stability and safety. We continue our insistence on the highest credit quality within the fund. We continue to apply a careful approach to investing on behalf of the fund and to seek competitive yield for our shareholders. Fund Performance (as of July 31, 2011) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in them. DWS Money Market Prime Series 7-Day Current Yield DWS Cash Investment Trust Class A .01% DWS Cash Investment Trust Class B .01% DWS Cash Investment Trust Class C .01% DWS Cash Investment Trust Class S .01% DWS Money Market Fund .01% Yields are historical, will fluctuate, and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolios over a 7-day period expressed as an annual percentage rate. For the most current yield information, visit our Web site at www.dws-investments.com. Lipper Ranking — Money Market Fund Category as of 7/31/11 (DWS Money Market Prime Series — DWS Money Market Fund) Period Rank Number of Funds Tracked Percentile Ranking (%) 1-Year 64 of 24 3-Year 38 of 16 5-Year 21 of 9 10-Year 20 of 11 Lipper Inc. rankings are based upon changes in net asset value with all dividends reinvested for the periods indicated as of July 31, 2011. Rankings are historical and do not guarantee future performance. The fund is compared to the Lipper Money Market Fund category. Rankings are for DWS Money Market Prime Series — DWS Money Market Fund; other share classes may vary. Source: Lipper Inc. A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Money Market Prime Series. DIMA and its predecessors has more than 80 years of experience managing mutual funds and provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. 2Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Credit ratings are forward-looking opinions about credit risk. Standard & Poor's credit ratings express the agency's opinion about the ability and willingness of an issuer, such as a corporation or state or city government, to meet its financial obligations in full and on time. An obligation rated "AAA" has the highest rating assigned by Standard & Poor's. The obligor's capacity to meet its financial commitment on the obligation is extremely strong. An obligation rated "AA" differs from the highest-rated obligations only to a small degree. The obligor's capacity to meet its financial commitment on the obligation is very strong. Information About Your Fund's Expenses As an investor, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (February 1, 2011 to July 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for DWS Cash Investment Trust Class S may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for DWS Cash Investment Trust Class S during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended July 31, 2011 Actual Fund Return DWS Cash Investment Trust Class A DWS Cash Investment Trust Class B DWS Cash Investment Trust Class C DWS Cash Investment Trust Class S DWS Money Market Fund Beginning Account Value 2/1/11 $ Ending Account Value 7/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return DWS Cash Investment Trust Class A DWS Cash Investment Trust Class B DWS Cash Investment Trust Class C DWS Cash Investment Trust Class S DWS Money Market Fund Beginning Account Value 2/1/11 $ Ending Account Value 7/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios DWS Cash Investment Trust Class A DWS Cash Investment Trust Class B DWS Cash Investment Trust Class C DWS Cash Investment Trust Class S DWS Money Market Fund DWS Money Market Prime Series .26% .27% .27% .27% .27% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 7/31/11 7/31/10 Commercial Paper 36% 36% Short-Term Notes 23% 19% Government & Agency Obligations 11% 12% Certificates of Deposit and Bank Notes 11% 15% Repurchase Agreements 9% 17% Time Deposits 7% — Municipal Bonds and Notes 2% — Supranational 1% 1% 100% 100% Weighted Average Maturity DWS Money Market Prime Series 38 days 43 days iMoneyNet First Tier Retail Money Fund Average* 38 days 37 days * The Fund is compared to its respective iMoneyNet Category: First Tier Retail Money Fund Average — Category includes a widely recognized composite of money market funds that invest in only first tier (highest rating) securities. Portfolio Holdings of First Tier funds include US Treasury, US Other, Repos, Time Deposits, Domestic Bank Obligations, Foreign Bank Obligations, First Tier Commercial Paper, Floating Rate Notes and Asset Backed Commercial Paper. Weighted average maturity, also known as effective maturity, is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Asset allocation and weighted average maturity are subject to change. For more complete details about the Fund's holdings, see pages 11-16. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for more contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. In addition, each month, information about the Fund and its portfolio holdings is filed with the SEC on Form N-MFP. The SEC delays the public availability of the information filed on Form N-MFP for 60 days after the end of the reporting period included in the filing. These forms will be available on the SEC's Web site at www.sec.gov, and they may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of July 31, 2011 Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 10.8% Banco del Estado de Chile, 0.32%, 8/17/2011 Bank Nederlandse Gemeenten NV, 6.0%, 3/26/2012 BNP Paribas, 0.35%, 8/8/2011 Credit Agricole SA, 0.3%, 8/4/2011 International Finance Corp., 3.0%, 11/15/2011 Landesbank Hessen-Thueringen Girozentrale, 0.2%, 8/4/2011 Nederlandse Waterschapsbank NV, 1.375%, 2/17/2012 Nordea Bank Finland PLC, 0.205%, 10/5/2011 Skandinaviska Enskilda Banken AB: 0.2%, 8/17/2011 0.2%, 8/23/2011 0.22%, 9/14/2011 Societe Generale, 0.24%, 9/1/2011 Sumitomo Mitsui Banking Corp., 0.19%, 8/5/2011 Svenska Handelsbanken AB: 0.2%, 10/14/2011 0.205%, 10/6/2011 Toronto-Dominion Bank, 0.17%, 8/2/2011 UBS AG, 0.22%, 10/11/2011 Total Certificates of Deposit and Bank Notes (Cost $231,987,791) Commercial Paper 35.5% Issued at Discount** Abbey National North America LLC, 0.35%, 8/29/2011 Amsterdam Funding Corp., 144A, 0.18%, 9/13/2011 Argento Variable Funding, 144A, 0.26%, 8/1/2011 Atlantis One Funding Corp., 144A, 0.15%, 8/11/2011 Automatic Data Processing, Inc., 144A, 0.08%, 8/11/2011 Barclays Bank PLC: 0.22%, 9/1/2011 0.25%, 10/5/2011 BNZ International Funding Ltd., 144A, 0.22%, 10/5/2011 Caisse d'Amortissement de la Dette Sociale, 0.22%, 8/5/2011 Cancara Asset Securitization LLC, 144A, 0.16%, 8/5/2011 DnB NOR Bank ASA, 0.21%, 10/3/2011 Erste Abwicklungsanstalt: 0.24%, 9/29/2011 0.24%, 10/4/2011 0.37%, 1/9/2012 0.39%, 2/16/2012 0.4%, 3/9/2012 0.4%, 3/29/2012 General Electric Capital Corp., 0.2%, 11/15/2011 General Electric Capital Services, Inc., 0.16%, 8/17/2011 General Electric Co., 0.06%, 8/1/2011 Google, Inc., 0.4%, 9/16/2011 Grampian Funding LLC: 144A, 0.22%, 9/8/2011 144A, 0.22%, 10/11/2011 144A, 0.25%, 8/9/2011 Johnson & Johnson, 144A, 0.19%, 8/22/2011 Kells Funding LLC: 144A, 0.305%, 1/27/2012 144A, 0.35%, 2/17/2012 144A, 0.37%, 3/19/2012 144A, 0.38%, 4/17/2012 144A, 0.39%, 9/6/2011 Liberty Street Funding LLC, 144A, 0.15%, 8/1/2011 NRW.Bank: 0.235%, 10/6/2011 0.24%, 10/12/2011 0.24%, 11/1/2011 0.25%, 11/8/2011 Pacific Gas & Electric Co., 144A, 0.31%, 8/10/2011 Prudential Funding LLC, 0.17%, 8/1/2011 SBAB Bank AB: 144A, 0.29%, 9/8/2011 144A, 0.3%, 10/11/2011 Scaldis Capital LLC, 0.21%, 8/1/2011 Straight-A Funding LLC, 144A, 0.17%, 8/9/2011 Swedbank AB: 0.215%, 8/24/2011 0.27%, 10/5/2011 Total Capital Canada Ltd., 144A, 0.31%, 9/15/2011 UBS Finance Delaware LLC, 0.12%, 8/1/2011 UOB Funding LLC, 0.23%, 8/16/2011 Verizon Communications, Inc., 0.25%, 9/1/2011 Victory Receivables Corp., 144A, 0.17%, 8/8/2011 Total Commercial Paper (Cost $761,280,510) Short-Term Notes* 22.6% Abbey National Treasury Services PLC, 0.349%, 9/2/2011 Australia & New Zealand Banking Group Ltd., 144A, 0.32%, 1/20/2012 Bank of Nova Scotia: 0.21%, 8/25/2011 0.26%, 9/12/2011 0.3%, 8/10/2012 0.34%, 12/8/2011 BNP Paribas, 0.44%, 8/22/2011 Caisse d'Amortissement de la Dette Sociale, 144A, 0.273%, 5/25/2012 Canadian Imperial Bank of Commerce, 0.267%, 4/26/2012 Commonwealth Bank of Australia: 144A, 0.279%, 5/11/2012 144A, 0.285%, 2/3/2012 JPMorgan Chase Bank NA, 0.275%, 8/9/2012 Kells Funding LLC: 144A, 0.285%, 1/9/2012 144A, 0.285%, 2/27/2012 144A, 0.286%, 8/15/2011 144A, 0.317%, 2/24/2012 144A, 0.325%, 12/1/2011 Landesbank Baden-Wuerttemberg, 144A, 0.466%, 6/22/2012 Lloyds TSB Bank PLC, 0.265%, 5/11/2012 National Australia Bank Ltd., 0.215%, 10/5/2011 Nordea Bank Finland PLC: 0.523%, 2/3/2012 0.549%, 10/14/2011 0.551%, 10/20/2011 Rabobank Nederland NV: 0.265%, 1/10/2012 0.282%, 4/24/2012 144A, 0.33%, 6/15/2012 144A, 0.396%, 9/28/2011 Royal Bank of Canada, 0.3%, 8/12/2011 Societe Generale, 0.2%, 8/1/2011 Svenska Handelsbanken AB, 144A, 0.291%, 8/8/2012 Toronto-Dominion Bank, 0.205%, 5/11/2012 Westpac Banking Corp.: 0.26%, 10/12/2011 0.264%, 2/13/2012 144A, 0.272%, 10/28/2011 0.275%, 5/9/2012 0.275%, 7/11/2012 0.35%, 1/10/2012 Total Short-Term Notes (Cost $483,267,242) Government & Agency Obligations 11.4% Foreign Government Obligations 0.4% Kingdom of Denmark, 2.75%, 11/15/2011 Other Government Related (a) 1.7% European Investment Bank: 0.14%, 10/12/2011 2.625%, 11/15/2011 US Government Sponsored Agencies 5.6% Federal Farm Credit Bank: 0.166%*, 11/2/2011 0.257%**, 10/20/2011 0.318%**, 12/16/2011 Federal Home Loan Bank: 0.089%**, 9/21/2011 0.24%, 10/28/2011 0.25%, 10/28/2011 0.264%**, 9/12/2011 0.3%, 12/27/2011 Federal National Mortgage Association: 0.115%**, 8/22/2011 0.149%**, 1/17/2012 0.159%**, 11/21/2011 US Treasury Obligations 3.7% US Treasury Bill, 0.217%**, 10/20/2011 US Treasury Notes: 1.0%, 9/30/2011 1.0%, 10/31/2011 1.125%, 12/15/2011 1.75%, 11/15/2011 4.5%, 11/30/2011 4.625%, 8/31/2011 4.625%, 10/31/2011 Total Government & Agency Obligations (Cost $244,880,187) Supranational 0.8% International Bank for Reconstruction & Development, 0.01%, 8/1/2011 (Cost $17,000,000) Time Deposits 7.1% Citibank NA, 0.11%, 8/1/2011 National Australia Bank Ltd., 0.11%, 8/1/2011 Total Time Deposits (Cost $152,027,552) Municipal Bonds and Notes 2.3% Henrico County, VA, Economic Development Authority, Residential Care Facility Revenue, Westminster Canterbury, 0.11%***, 10/1/2037, LOC: Branch Banking & Trust Massachusetts, University of Massachusetts Building Authority Revenue: Series 3, 0.23%***, 11/1/2034 Series 4, 0.23%***, 11/1/2034 Total Municipal Bonds and Notes (Cost $48,130,000) Repurchase Agreements 9.3% BNP Paribas, 0.15%, dated 7/29/2011, to be repurchased at $117,627,935 on 8/1/2011 (b) BNP Paribas, 0.19%, dated 7/29/2011, to be repurchased at $13,506,612 on 8/1/2011 (c) JPMorgan Securities, Inc., 0.13%, dated 7/29/2011, to be repurchased at $55,016,014 on 8/1/2011 (d) Merrill Lynch & Co., Inc., 0.19%, dated 7/29/2011, to be repurchased at $12,987,990 on 8/1/2011 (e) Total Repurchase Agreements (Cost $199,136,065) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,137,709,347)+ Other Assets and Liabilities, Net Net Assets * These securities are shown at their current rate as of July 31, 2011. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. ** Annualized yield at time of purchase; not a coupon rate. *** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of July 31, 2011. +The cost for federal income tax purposes was $2,137,709,347. (a) Government-backed debt issued by financial companies or government-sponsored enterprises. (b) Collateralized by $116,121,reasury Notes, 0.625-4.25%, maturing on 1/31/2012-11/15/2020 with a value of $119,979,014. (c) Collateralized by $46,711,500 Federal Home Loan Mortgage Corp., Zero Coupon-5.0%, maturing on 1/30/2014-5/4/2037 with a value of $13,776,679. (d) Collateralized by $79,181,reasury STRIPS maturing on 5/15/2021-8/15/2022 with a value of $56,116,619. (e) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal National Mortgage Association 4/1/2036 Federal Home Loan Mortgage Corp. 7/1/2041 Total Collateral Value 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. LOC: Letter of Credit STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of July 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (f) $
